Citation Nr: 1414230	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-44 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an effective date prior to March 3, 2010 for the award of service connection for sleep apnea.

2.  Entitlement to a rating in excess of 40 percent for lumbar spine degenerative disc disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1988 to November 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record.

The issue of the rating for lumbar spine DJD is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

In a statement received in October 2011, prior to the promulgation of a decision in the appeal, the appellant stated that he wished to withdraw his appeal seeking an earlier effective date for the grant of service connection for sleep apnea.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met with respect to the issue of entitlement to an earlier effective date for the  award of service connection for sleep apnea; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. § 7105(b)(2)(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction in all matters subject to a decision by the Secretary [of Veterans Affairs] under 38 U.S.C. § 511(a).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

The appellant submitted a statement in October 2011 in which he indicated that it was his intent to withdraw the appeal seeking an earlier effective date for the award of service connection for sleep apnea.  Thus, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review this claim.


ORDER

The appeal seeking an earlier effective date for the award of service connection for sleep apnea is dismissed.


REMAND

A March 2009 rating decision granted the Veteran service connection for lumbar spine DDD rated 20 percent, effective from December 2008.  Service connection was also granted for left lower extremity neurological symptoms, L5 nerve root involvement.  A November 2010 decision review officer decision found there was clear and unmistakable error in the failure to not assign a 40 percent rating for lumbar spine DDD and a separate 10 percent rating for right lower extremity meralgia paresthetica.  As the Veteran has not expressed satisfaction with that increase, the matter remains on appeal.  See AB v Brown, 6 Vet. App. 35 (1993).  

The United States Court of Veterans Appeals has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  The Veteran asserts that symptoms of his low back disability have increased in severity.  His most recent VA examination for lumbar spine DDD was more than four years ago.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all providers of evaluation and/or treatment he has received, for lumbar spine DDD since 2010, and to provide authorization forms for VA to secure records of all such evaluations and treatment from any private providers.  The RO should secure for the record complete clinical records of the evaluations and treatment from all providers identified.
	
2.  After the development ordered above is completed, the RO should arrange for orthopedic and neurologic examinations of the Veteran to determine the current severity of his low back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed, and should specifically include range of motion studies, active and passive, of the low back.  The examiner must note any additional functional limitations due to such factors as pain, use, etc.  

The examiner must explain the rationale for all opinions.  

3.  The RO should then review the record and readjudicate the claim for increase.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


